 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8    DANNY GILES,

 9                                        Petitioner,                Case No. C18-0629-RAJ-MAT

10                v.
                                                                     ORDER LIFTING STAY AND
11    DAN WHITE, 1                                                   DIRECTING RESPONDENT TO FILE
                                                                     ANSWER TO § 2254 PETITION
12                                        Respondent.

13

14            This is a federal habeas action brought under 28 U.S.C. § 2254. On July 20, 2018, this

15   Court issued an Order granting petitioner’s motion to stay and hold in abeyance his federal habeas

16   petition pending exhaustion in the state courts of his claims for federal habeas relief. (Dkt. 8.)

17   Petitioner has now advised the Court that his state court proceedings have concluded. (Dkt. 13.)

18            Accordingly, this Court ORDERS as follows:

19            (1)      The stay in this matter is LIFTED.

20            (2)      Not later than December 9, 2019, respondent shall file and serve an answer to

21

22            1
                 Petitioner identified Jeri Boe as the respondent in this action when he filed his petition in May 2018.
     Petitioner advised the Court in his most recent submissions that the correct respondent at this time is Dan White. The
23   Clerk is directed to substitute Dan White for Jeri Boe as the respondent in this action.


     ORDER LIFTING STAY AND
     DIRECTING RESPONDENT TO FILE
     ANSWER TO § 2254 PETITION - 1
 1   petitioner’s federal habeas petition in accordance with Rule 5 of the Rules Governing Section 2254

 2   Cases in United States District Courts. As part of such answer, respondent shall state whether

 3   petitioner has exhausted available state remedies and whether an evidentiary hearing is necessary.

 4   Respondent shall not file a dispositive motion in place of an answer without first showing cause

 5   as to why an answer is inadequate. Respondent shall file the answer with the Clerk of the Court

 6   and serve a copy of the answer on petitioner.

 7          The answer will be treated in accordance with LCR 7(d)(3). Accordingly, on the face of

 8   the answer, respondent shall note it for consideration on the fourth Friday after filing. Petitioner

 9   may file and serve a response not later than the Monday immediately preceding the Friday

10   designated for consideration of the matter, and respondent may file and serve a reply not later than

11   the Friday designated for consideration of the matter.

12          (3)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

13   respondent, and to the Honorable Richard A. Jones.

14          DATED this 22nd day of October, 2019.

15

16                                                        A
                                                          Mary Alice Theiler
17                                                        United States Magistrate Judge

18

19

20

21

22

23

     ORDER LIFTING STAY AND
     DIRECTING RESPONDENT TO FILE
     ANSWER TO § 2254 PETITION - 2
